Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1, 5, 7-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over by CHIANG (U.S. Pub. No, 2019/0067125), hereinafter referred to as "Chiang", and in view of HSIAO et al., (U.S. Pub. No. 2019/0131405), hereinafter referred to as "Hsiao".



Chiang shows, with respect to claim #1, an integrated circuit structure (fig. #30, item Q11 and Q12), comprising: a first vertical arrangement of nanowires (fig. #30A shown below, item 25a) and a second vertical arrangement of nanowires (fig. #30A shown below, item 25b) (paragraph 0046) above a substrate (fig. #30, item 10)(paragraph 0040), the first vertical arrangement of nanowires (fig. #30A shown below, item 25a) having a greater number of nanowires than the second vertical arrangement of nanowires (fig. #30A shown below, item 25b), the first vertical arrangement of nanowires having an uppermost nanowire (fig. #30A shown below, item 25aT) co- planar with an uppermost nanowire (fig. #30A shown below, item 25bT) of the second vertical arrangement of nanowires (co-planar plane illustrated in 30A below as CP), and the first vertical arrangement of nanowires having a bottommost nanowire below a bottommost nanowire of the second vertical arrangement of nanowires (paragraph 0116); a first gate stack (fig. #6, item 38), over the first vertical arrangement of nanowires; and a second gate stack over the second vertical arrangement of nanowires (paragraph 0073, 0076). 









    PNG
    media_image1.png
    453
    605
    media_image1.png
    Greyscale


Chiang substantially shows the claimed invention as shown in the rejection above. 
Chiang fails to show explicitly, with respect to claim #1, wherein the first vertical arrangement of nanowires is over a first fin, and the second vertical arrangement of nanowires is over a second fin, wherein the bottommost nanowire of the first vertical arrangement of nanowires is vertically spaced apart from the first fin by a first distance, and wherein the bottommost nanowire of the second vertical arrangement of nanowires is vertically spaced apart from the second fin by a second distance, the second distance greater than the first distance.

Hsaio teaches, with respect to claim #1, a method wherein  a first fin (fig. #6, item 100A) and a second fin (fig. #6, item 100B) are formed from on the substrate (fig. #6, item 100) and having a top surface (fig. #8, item 100T) at each of the fins wherein the distance between the top surface and a bottom of the bottom Si nanowire (fig. #8, item 101B) is greater than the distance between the top surface and a bottom of the bottom SiGe nanowire (fig. #8, item 101A) (paragraph 0025, 0028).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, wherein the first vertical arrangement of nanowires is over a first fin, and the second vertical arrangement of nanowires is over a second fin, wherein the bottommost nanowire of the first vertical arrangement of nanowires is vertically spaced apart from the first fin by a first distance, and wherein the bottommost nanowire of the second vertical arrangement of nanowires is vertically spaced apart from the second fin by a second distance, the second distance greater than the first distance, into the method of Chiang, with the motivation that this allows the control of the diffusion length of the n-type or p-type dopants with respect to top of the fin structure, as taught by Hsaio.


Chiang shows, with respect to claim #5, an integrated structure further comprising: first epitaxial source or drain structures (fig. #30A shown above, item 40a) at ends of the first vertical arrangement of nanowires (fig. #30A shown above, item 25a&aT); and second epitaxial source or drain structures (fig. #30A shown above, item 40b) at ends of the second vertical arrangement of nanowires (fig. #30A shown above, item 25b&bT) (paragraph 0044).

Chiang shows, with respect to claim #7, an integrated structure, wherein the first and second epitaxial source or drain structures (fig. #30A shown above, item 40a&b) are non-discrete first and second epitaxial source or drain structures (paragraph 0044).

Chiang shows, with respect to claim #8, an integrated structure, wherein the first gate stack/structure (fig. #6, item 38 and fig. #30A shown above, item 38a) has dielectric sidewall spacers (fig. #30A shown above, item 32a) (paragraph 0042, 0076), and the first epitaxial source or drain structures (fig. #30A shown above, item 40a) are first embedded epitaxial source or drain structures extending beneath the dielectric sidewalls spacers of the first gate stack (paragraph 0044), and wherein the second gate stack (fig. #30A shown above, item 38b) has dielectric sidewall spacers (fig. #30A shown above, item 32b), and the second epitaxial source or drain structures (fig. #30A shown above, item 40b) are second embedded epitaxial source or drain structures extending beneath the dielectric sidewalls spacers of the second gate stack (paragraph 0044).

Chiang shows, with respect to claim #9, an integrated structure, a first pair of conductive contact structures (fig. #30A shown above, item 60a and 60a1) coupled to the first epitaxial source or drain structures; and a second pair of conductive contact structures (fig. #30A shown above, item 60b and 60b1) coupled to the second epitaxial source or drain structures (paragraph 0045).
	
Chiang shows, with respect to claim #10, an integrated structure, wherein at least one of the first (fig. #30A shown above, item 60a and 60a1) and second pairs (fig. #30A shown above, item 60b and 60b1) of conductive contact structures is an asymmetric pair of conductive contact structures (paragraph 0045).

Chiang shows, with respect to claim #11, an integrated structure, wherein semiconductor wires (fig. 4, item 25) are disposed over a fin structure protruding from the substrate (fig. #4, item 10) (paragraph 0042).

Chiang shows, with respect to claim #12, an integrated structure, wherein a first fin (fig. #30, item 11b) has an upper surface above the upper surface of a second fin (fig. #30, item 11a) (paragraph 0116).

Chiang shows, with respect to claim #14, an integrated structure, wherein the first and second gate stacks each comprise a high-k gate dielectric layer (fig. #1, item 54) (paragraph 0042) and a metal gate electrode (fig. #1, item 58) (paragraph 0096).


//
Claim #2-4 are rejected under 35 U.S.C. 103 as being unpatentable over by CHIANG (U.S. Pub. No, 2019/0067125), hereinafter referred to as "Chiang" as modified by HSIAO et al., (U.S. Pub. No. 2019/0131405), hereinafter referred to as "Hsiao” as shown in the rejection of claim #1 above and in view of CHENG et al., (U.S. Pub. No. 2019/0131431), hereinafter referred to as "Cheng".

Chiang as modified by Hsiao substantially shows the claimed invention as shown in the rejection above. 
Chiang as modified by Hsiao fails to show explicitly, with respect to claim #2, wherein the nanowires of the first vertical arrangement of nanowires have a horizontal width the same as a horizontal width of the nanowires of the second vertical arrangement of nanowires.

Cheng teaches, with respect to claim #2, a method wherein the width of the semiconductor wires is in a range from about 5 nm to about 15 nm (paragraph 0045).

The Examiner notes that Cheng does not state explicitly that the nanowires are the same width. However, the Examiner takes the position that because neither Cheng nor Chiang, show a variation/difference in wire sizes within the FET , also in view of Cheng showing that the widths can be within a range, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, wherein the nanowires of the first vertical arrangement of nanowires have a horizontal width the same as a horizontal width of the nanowires of the second vertical arrangement of nanowires, into the method of Chiang as modified by Hsiao, with the motivation that this makes it possible maximize and control the thickness, the shape and/or the location of the inner wires and spacers and thus to control capacitances around the source/drain and the gate, as taught by Cheng.

Chiang as modified by Hsiao fails to show explicitly, with respect to claim #3, wherein the nanowires of the first vertical arrangement of nanowires have a horizontal width greater than a horizontal width of the nanowires of the second vertical arrangement of nanowires.

Cheng teaches, with respect to claim #3, a method wherein the width of the semiconductor wires is in a range from about 5 nm to about 15 nm (paragraph 0045).

The Examiner notes that Cheng does not state explicitly that the first nanowires horizontal width greater than a horizontal width of the nanowires of the second vertical arrangement. However, the Examiner takes the position that because Cheng shows both a method a reason for varying the wire sizes within the FET (to control both the capacitance and driving current), it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, wherein the nanowires of the first vertical arrangement of nanowires have a horizontal width greater than a horizontal width of the nanowires of the second vertical arrangement of nanowires, into the method of Chiang as modified by Hsiao, with the motivation that by maximizing and controlling the thickness, width, the shape and/or the location of the inner wires, produces a higher control capacitances around the source/drain and the gate and also the driving current can be adjusted by changing the dimensions of the wires, as taught by Cheng.

Chiang as modified by Hsiao fails to show explicitly, with respect to claim #4, wherein the nanowires of the first vertical arrangement of nanowires have a horizontal width less than a horizontal width of the nanowires of the second vertical arrangement of nanowires.

Cheng teaches, with respect to claim #4, a method wherein the width of the semiconductor wires is in a range from about 5 nm to about 15 nm (paragraph 0045).

The Examiner notes that Cheng does not state explicitly that the first nanowires horizontal width lesser than a horizontal width of the nanowires of the second vertical arrangement. However, the Examiner takes the position that because Cheng shows both a method a reason for varying the wire sizes within the FET (to control both the capacitance and driving current), it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, wherein the nanowires of the first vertical arrangement of nanowires have a horizontal width less than a horizontal width of the nanowires of the second vertical arrangement of nanowires, into the method of Chiang as modified by Hsiao, with the motivation that by maximizing and controlling the thickness, width, the shape and/or the location of the inner wires, produces a higher control capacitances around the source/drain and the gate and also the driving current can be adjusted by changing the dimensions of the wires, as taught by Cheng.

//
Claim #6 are rejected under 35 U.S.C. 103 as being unpatentable over by CHIANG (U.S. Pub. No, 2019/0067125), hereinafter referred to as "Chiang" as modified by HSIAO et al., (U.S. Pub. No. 2019/0131405), hereinafter referred to as "Hsiao” as shown in the rejection of claim #1 above and in view of Rachmady et al., (U.S. Pub. No. 2013/0341704), hereinafter referred to as "Rachmady".

Chiang as modified by Hsiao substantially shows the claimed invention as shown in the rejection above. 
Chiang as modified by Hsiao fails to show explicitly, with respect to claim #6, wherein the first and second epitaxial source or drain structures are discrete first and second epitaxial source or drain structure.

Rachmady teaches, with respect to claim #6, a method active nanowires (fig. #1b, item 110A) have a channel portion (fig. #1b, item 113A) and source and drain portions (fig. #1b, item 111A) epitaxially grown (paragraph 0029, 0030).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6, wherein the first and second epitaxial source or drain structures are discrete first and second epitaxial source or drain structure, into the method of Chiang as modified by Hsiao, with the motivation that this results in a two-dimensional (2D) planar films or zero-dimensional quantum dots (QDs), as taught by Rachmady.

//
Claim #13 are rejected under 35 U.S.C. 103 as being unpatentable over by CHIANG (U.S. Pub. No, 2019/0067125), hereinafter referred to as "Chiang" as modified by HSIAO et al., (U.S. Pub. No. 2019/0131405), hereinafter referred to as "Hsiao” as shown in the rejection of claim #1 above and in view of Pawlak, (U.S. Pat. No. 10,134,901).

Chiang as modified by Hsiao substantially shows the claimed invention as shown in the rejection above. 
Chiang as modified by Hsiao fails to show explicitly, with respect to claim #13, further comprising: a gate endcap isolation structure between and in contact with the first gate stack and the second gate stack.

Pawlak teaches, with respect to claim #13, a method wherein a metal gate (fig, #28b, item 425) has a dielectric gate cap (fig. #28b, item 426) (column #16, line 59-67) in contact with the top of the gate structure and additional dielectric sidewall spacers formed laterally adjacent to vertical surfaces of the gate sidewall spacers (fig. #28b, item 422) and also positioned around the ends of the nanowires  (column #17, line 9-13).

The Examiner notes that Pawlak fails to state explicitly that the encompassing layers relied upon in the above rejection exist on multiple structures. However, the Examiner takes the position that the example shown by Pawlak is for a single structure that resides within a matrix of components. Furthermore, in light of Pawlak’s teaching of the gate structure being completely covered, the Examiner takes the position that each gate structure has the gate cap and dielectric sidewalls between any other existing structure. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13, further comprising: a gate endcap isolation structure between and in contact with the first gate stack and the second gate stack, into the method of Chiang as modified by Hsiao, with the motivation that this allows isolation of the core structure (gate, nanowires) from subsequent neighboring structures, as taught by Pawlak.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
09/10/2022
/MONICA D HARRISON/            Primary Examiner, Art Unit 2815